*633Order, Supreme Court, Bronx County (Lucindo Suarez, J.), entered September 6, 2012, which granted defendant Kristen Stair’s motion for summary judgment dismissing all claims asserted against her, unanimously affirmed, without costs.
In this case arising from a motor vehicle accident, defendant Stair made a prima facie showing of her entitlement to judgment as a matter of law by submitting the deposition testimony of herself and of defendant Jeremy Ramnath, the other driver involved in the accident. They both testified that the accident occurred when Ramnath rear-ended Stair’s car, and Ramnath’s testimony showed that he had been tailgating and speeding before he hit Stair’s vehicle.
In opposition, plaintiff failed to submit evidence raising an issue of fact as to Stair’s negligence in connection with the accident. The police accident report and amended report were insufficient to raise an issue of fact, since they were prepared by an officer who had not observed the accident and whose initial report contained obvious errors, some of which were corrected in an amended report (see Quinones v New England Motor Frgt. Inc., 80 AD3d 514, 515 [1st Dept 2011]). Moreover, the amended report did not provide a basis for imposing liability on Stair. Concur—Mazzarelli, J.P., Andrias, DeGrasse, Freedman and Manzanet-Daniels, JJ.